BREAUX, C. J.
Attorneys for defendant move to dismiss the appeal on the ground and for the reason that the transcript was not filed in time, and the appeal has been abandoned by the state.
The facts are that the accused was indicted on July 6, 1913, for the alleged theft of a cow. The case was called for trial on July 27, 1913. In time before trial defendant filed a motion to quash on the ground that the act under which he was prosecuted, viz., Act 107 of 1902, had been repealed.
The motion was sustained, and the indictment quashed.
The district attorney took a bill of exceptions to the court’s ruling.
The order of appeal was moved for and obtained in July, 1913. It was made returnable on the 30th day of August, 1913.
The transcript was only filed in this court on the 20th day of October, 1913.
Manifestly the transcript was not filed in time.
The appeal is therefore dismissed.